By the Court, Wallace, C. J.:
The Act of April 4th, 1870, (Sec. 88) contains the following provision: “Any books once adopted in the State series shall be continued in use for a period not less than four years.” The Political Code, as originally adopted, contains the following provision: “Sec. 1874—Any books once adopted as part of a uniform series must be continued in use for not less than four years.” It is apparent that the provision of the Code last recited is “substantially the same ” as the provision found in the Act of April 4, 1870, and under the rule of construction prescribed by the fifth section of the Political Code, Sec. 1874 of that Code, is a continuation of Sec. 88 of the Act of 1870. It is, in fact, a mere repetition of Sec. 88 of that Act in reference to the use of books under the established system of public instruction administered through the agency of common schools, hi either the Act nor the Code permitted a discontinuance of an adopted series of books until such series had been in use for the period of four years, and neither of them prescribed the procedure by which, even after the lapse of that time, the adopted series might be authoritatively changed. This defect was remedied by the amendment of Sec. 1874 of the Code, by which six months’ notice of any proposed change was required to be given. The authority of the Board to effect the change was thereby made dependent upon the giving of the prescribed notice, and its exercise was forbidden, except after such notice first given. It is not seriously claimed that any notice of the attempted change here in question was ever given, or attempted to be given upon the part of the Board. Certainly the circumstance that the proceedings of the Board, in which their intention to effect the change was declared, subsequently appeared in the columns of a newspaper as a mere matter of public interest, could not be claimed to amount to official notice given by authority of the Board, pursuant to the provisions of the statute in that behalf.
It results that the judgment of the Court below must be affirmed, and it is so ordered.